Citation Nr: 0800992	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from March 26, 1975, 
to August 26, 1977; the record shows that the veteran had 
additional service of two years, eight months, and six days 
prior to that. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder 
that is related to his military service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§  
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003 and February 2004.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence he had pertaining to his claim 
so that it could be obtained on his behalf.  The veteran was 
apprised in separate correspondence dated in March 2006 of 
the criteria for assigning disability ratings and for award 
of an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of 
the case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of its reviews of issue on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  The veteran indicated that the Milwaukee County 
Mental Health Complex is a source of related treatment 
records.  The veteran was informed by letter in February 2004 
that this facility charged for copies of medical treatment 
records, that VA has no funds to pay for copies, and that he 
should send copies himself.  He was reminded of this again in 
the April 2005 SOC, but the record does not show that the 
veteran has provided any such records.  The RO also attempted 
to obtain the veteran's Social Security Administration (SSA) 
records, but was informed by SSA that the veteran had never 
received any SSA disability benefits, and that his folder had 
been destroyed because it had been inactive for over 20 
years.  VA has no duty to inform or assist that was unmet.  

II.  Background

The veteran's SMRs show that he was seen in July 1976 for 
what was described as non-addictive alcohol abuse, and was 
referred to a rehabilitation program.  The veteran's SMRs 
make no mention of a gambling problem in service.  

The report of medical history provided by the veteran on the 
occasion of his discharge examination reported that he had a 
history of depression and nervous trouble.  The separation 
examiner elaborated that this was excessive worry, and 
nervousness, with onset in November 1976, that was treated 
with medications and psychiatric consultation.  However, the 
veteran's SMRs show no complaints or treatment related to 
depression.  The single SMR entry that could possibly be 
construed to relate to the veteran's depressive disorder 
claim was in March 1977.  The veteran reported to sick call 
with complaints of nausea, general malaise, increased stress, 
and increased frustration about the Army, his rank, and his 
decreased opportunity to attend college because of being 
assigned to a remote duty station in the Florida Keys.  The 
veteran was thereafter subject to an Uniformed Code of 
Military Justice Article 15 disciplinary action following his 
failure to obey a lawful order of a noncommissioned officer, 
after which he requested that he be discharged.  The 
veteran's separation examination noted that clinical 
psychiatric evaluation was normal.  

The record shows that the veteran has been seen many times 
after military service for treatment, including many 
admissions for inpatient treatment, of what has been 
diagnosed as a depressive disorder, pathologic gambling, and 
alcohol dependence.  Though the record contains VA and 
private medical treatment records beginning as early as 1980, 
the first entry of record showing depression, pathologic 
gambling, and alcohol dependence, was not until September 
2000, more than 20 years after the veteran left military 
service.  At that time, the veteran was admitted to a VA 
hospital for alcohol dependence, pathological gambling, and 
depressed mood with suicidal ideation.  A treatment note from 
that hospitalization summarized that the veteran was 
depressed about drinking, money, and his current life 
situation.  (The Board notes that an August 2002 assessment 
note indicates that the veteran reported that he was treated 
at the Milwaukee County Mental Health Complex for depression 
following his 1987 divorce and cutting his wrist, and again 
about 1990 for an overdose of antidepressants.  The veteran 
indicated that both times he was having relationship 
problems, and that both times he was treated for 30 days.  As 
noted above, VA is unable to pay for copies of private 
medical records, and the veteran has not responded to a 
written request that he obtain and submit copies of those 
records.)  

The discharge summary from the veteran's September 2000 
hospitalization shows that the veteran reported a history of 
depression, a suicide attempt, and alcohol abuse secondary to 
his financial situation, gambling, and alcohol abuse.  He 
reported that he had been treated for alcohol abuse about 12 
years before, after the above-noted suicide attempt.  He 
reported no prolonged sobriety and no counseling since.  He 
complained of being sick and tired of not having any money, 
and cited a poor paying job and having lost all of his money 
to gambling the day prior to admission.  Subsequent treatment 
notes typically diagnosed the veteran with alcohol 
dependence, gambling dependence, and depression, with some 
diagnoses of dependent and borderline personality traits.  

The veteran was afforded a mental disorders examination in 
February 2004.  The examination report recounted the 
veteran's military, social, and medical history in 
considerable detail, including a recounting of the March 1977 
sick call report of complaints of nausea, general malaise, 
increased stress, and increased frustration about the Army, 
his rank, and his decreased opportunity to attend college.  
The examiner determined that it was this SMR entry that was 
the source in the report of medical history on the veteran's 
discharge examination that he suffered depression, excessive 
worry, and nervousness, with onset in November 1976.  

The February 2004 VA examiner made a diagnosis utilizing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnoses were alcohol 
dependence in early partial remission, depression not 
otherwise specified (NOS), and pathological gambling.  The 
Axis II (personality disorders and mental retardation) 
diagnosis was dependent personality traits noted at the time 
of a recent inpatient hospitalization [Cluster B and C 
personality disorder].  The Axis III (general medical 
conditions) diagnoses were chronic obstructive pulmonary 
disease, and neck and body pain.  In Axis IV (psychosocial 
and environmental problems) the examiner noted that the 
veteran's girlfriend has diabetes, his son has a seizure 
disorder, and that there was a relationship conflict related 
to alcohol dependence, depression, and pathological gambling, 
with impairment in occupational and social functioning.  The 
Axis V (global assessment of functioning (GAF) score) report 
was 50, as reported on an earlier examination in December 
2003.  

Regarding specifically the veteran's depressive disorder 
diagnosis, the examiner opined that it was not at least as 
likely as not related to the veteran's active military 
service.  In so opining, the examiner noted that the single 
in-service report of complaints of nausea, general malaise, 
increased stress, and increased frustration about the Army, 
categorized by the veteran on his report of medical history 
at the time of his separation examination as depression, were 
related to the aforementioned conflict with his sergeant.  
The examiner opined that the veteran's current depressive 
disorder, now formally diagnosed, was related to his current 
patterns of alcohol abuse and pathological gambling.  

Regarding the veteran's diagnosed alcohol dependence, the 
examiner noted the SMR entry that identified the veteran's 
drinking problem as non-addictive alcohol abuse, and also 
noted that the veteran told him that alcohol was not a 
problem for him while he was on active duty.  The examiner 
opined that the veteran's current alcohol dependence was not 
at least as likely as not related to his active military 
duty.  

Turning to the veteran's diagnosed pathological gambling, the 
examiner noted that there was no mention of a gambling 
addiction found in the veteran's SMRs.  The examiner opined 
that the veteran's pathological gambling was not at least as 
likely as not related to his military service.  

Also of record is a June 2006 letter from W.A., M.D., a VA 
physician who, the record shows, had treated the veteran for 
his depressive disorder.  Dr. A. noted, without explanation, 
that onset of the veteran's chronic and severe depression 
dated back to his time in service.  He noted the veteran's 
previously diagnosed pathological gambling and alcohol 
dependency were no longer significant factors because the 
veteran had reduced the frequency of his drinking and his 
gambling to rare occasions, said by Dr. A. to be less than 
once every several months.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As a preliminary matter, the Board notes that the veteran's 
original claim was for service connection for depression.  In 
the course of developing the case the RO recharacterized it 
as a claim for an acquired psychiatric disorder.  The Board 
will therefore address all of the veteran's diagnosed 
psychiatric disorders.  First, the Board notes that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation, and are therefore not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2007).  Thus, the veteran's diagnosed dependent personality 
traits may not be service connected.  (There has been no 
indication that a personality disorder may be traced to in-
service trauma, such as a head trauma that may cause an 
organic personality change.)

As regards the veteran's diagnosed alcohol dependence, the 
Board notes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that service 
connection for alcoholism may only be granted if a claimant 
can adequately establish that his alcohol or drug abuse 
disability is secondary to or is caused by a primary service-
connected disorder.  Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001).  Here, the veteran has not even claimed 
that his alcoholism should be service connected, let alone 
that it is secondary to or is caused by any primary service-
connected disorder.  (As discussed below, service connection 
for depression is not warranted, even if the alcoholism is 
considered secondary to the depression.)  Moreover, while the 
evidence shows that the veteran had a drinking problem at one 
time while in service, that problem was identified as being 
non-addictive alcohol abuse.  Finally, as noted above, the 
February 2004 examiner specifically opined that the veteran's 
alcoholism is not at least as likely as not related to his 
military service.   

Similarly, the veteran has not claimed service connection for 
his diagnosed pathological gambling.  There is no evidence of 
record that it had its origins in service, and the veteran 
himself told his treating physician in March 2005 that 
gambling had only become a problem in the past five years.  
The only relevant opinion of record is that of the February 
2004 examiner who opined that it is not at least as likely as 
not related to the veteran's military service.  These 
opinions that the veteran's alcoholism and pathological 
gambling are not related to his military service are not 
controverted by any competent evidence of record.  

Turning to the veteran's claimed depression, the Board notes 
that there is ample evidence of a current disability 
identified in the record as depressive disorder.  However, 
there is no evidence of an in-service incurrence or 
aggravation of a depressive disorder.  Nowhere in the SMRs is 
there any diagnosis of depression.  There is only the 
veteran's assertion of depression given in his report of 
medical history at the time of his separation examination.  
As noted, the only thing even remotely associative with 
depression in the veteran's SMR is the single sick call 
report in March 1977 of complaints of nausea, general 
malaise, increased stress, and increased frustration about 
the Army.  As noted, the February 2004 examiner determined 
that it was this SMR entry that was the source in the 
veteran's report of medical history on his discharge 
examination that he suffered depression in service.  

However, the March 1977 sick call entry did not mention 
depression.  Moreover, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis of any in-service event, 
or the etiology of his current disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  

Regarding the requirement that there be medical evidence of a 
nexus between the current disability and the in-service 
disease or injury, the Board notes that there are two 
conflicting opinions in this regard.  On the one hand, the 
opinion of the examiner who examined the veteran in February 
2004 is that the veteran's current depressive disorder is not 
related to the increased stress reported by the veteran at 
his March 1977 sick call.  That was attributed by the VA 
examiner to the circumstances the veteran found himself in at 
the time, which circumstances were related to a conflict with 
his sergeant.  There was no diagnosis or even mention of 
depression at that time.  Rather, the February 2004 VA 
examiner opined unequivocally that the veteran's current 
depressive disorder is related to his current patterns of 
alcohol abuse and pathological gambling.  

The other, conflicting, opinion is that of Dr. A., who, in 
his June 2006 letter, and without any explanation, wrote that 
the veteran's depressive disorder began in service.  Dr. A. 
noted that the veteran's previously diagnosed pathological 
gambling and alcohol dependency were no longer significant 
factors because the veteran had reduced the frequency of his 
drinking and his gambling to "rare occasions," said by Dr. 
A. to be less than once every several months.  This 
assessment is not supported by the other evidence of record.  
While the veteran evidently told Dr. A. that his gambling and 
drinking were abated, less than a month before Dr. A. wrote 
his letter the veteran was admitted for an acute psychiatric 
problem following an argument with his girlfriend's sister.  
The veteran reported that he had been feeling depressed for 
about a month following an argument with his entire family.  
He reported that he had not seen Dr. A. for about a year, and 
that he now "only gambles $20-30 per week" because his 
girlfriend is his payee for VA benefits.  He also reported 
that he currently was drinking 6-12 beers at a time, 2-3 
times per week.  

A mental health outpatient note dated in early June 2006, 
authored by Dr. A., noted that the veteran told him that he 
had last had a drink on that day, but that he had only been 
drinking "once every 10 to 12 months over the last couple of 
years."  The veteran also averred to Dr. A. that he had 
grown tired of gambling, and that he had only gambled three 
times in the preceding 18 months.  Dr. A. noted the veteran's 
report of more frequent drinking at the time of his recent 
admission, but discounted that because the veteran had told 
him that he was upset and "just said that," even though it 
was not true.  Dr. A. also noted that he had never observed 
the veteran to be intoxicated, and also noted that urine drug 
screens had been alcohol free and testing had revealed no 
liver enzyme elevation.  

For the following reasons, the Board finds that the medical 
opinion of the February 2004 examiner is of greater 
evidentiary value than the opinion provided by Dr. A. in his 
June 2006 letter.  Dr. A. did not support his opinion that 
the veteran's depression began in service with any 
explanation or rationale at all.  It is evident to the Board 
that he relied on a history provided by the veteran himself, 
a history that is not supported by the evidence of record.  
The only mention of depression in the veteran's SMRs is his 
own assertion that he suffered from depression and nervous 
trouble.  Also, while the February 2004 examiner had access 
to and examined the veteran's complete case file, there is no 
evidence that Dr. A. had access to the veteran's SMRs or any 
other records not associated with his ongoing treatment since 
about 2000.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(doctor's opinions based on history furnished by appellant 
and unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence).  

Moreover, the record does not support the veteran's assertion 
to Dr. A. that he had only been drinking once every 10 to 12 
months over the last couple of years.  A May 2004 discharge 
summary noted that the veteran had been admitted for alcohol 
detoxification and suicidal ideation.  The veteran had 
starting gambling a few days earlier, and had lost about 
$1000, which led to his becoming depressed and starting to 
drink with his remaining money.  He was found by police 
asleep in a park at 2:30 in the morning with open bottles of 
whiskey and some beer.  The discharge diagnosis was 
depression, NOS, alcohol abuse, and gambling addiction.  

A February 2005 acute care treatment plan report indicates 
that the veteran was admitted with suicidal ideation for 
alcohol abuse/dependence and compulsive gambling.  The note 
indicated the veteran had relapsed following a six month 
abstinence from gambling, and now had several thousand 
dollars of gambling-related debt.  The note also indicated 
that the veteran had been drinking prior to admission.  

Another note the following month, in March 2005, reflects 
that the veteran again presented for another psychiatric 
admission due to suicidal ideation.  He denied any alcohol or 
drug use in the preceding month, but indicated that he did 
smoke marijuana if it is given to him, and that when he does 
drink he binges because he has lost money gambling.  He 
reported that he was very depressed because he had just lost 
$1600 gambling in the past week.  He admitted to attending 
addiction group therapy only one time because he claimed that 
he did not have an alcohol problem, and also reported that he 
had stopped attending his gambling anonymous group sessions.  
The veteran reported that gambling had been a problem for the 
past five years, and that he spent all of his VA pension 
money playing blackjack and slot machines.  The diagnosis at 
the time was depressive disorder with suicidal ideation, and 
pathologic gambling.  

In sum, the record does not support Dr. A.'s assessment that 
the veteran's depression began in service because the 
assessment necessarily relied on the veteran's own account in 
the absence of any objective evidence of an in-service 
incurrence or aggravation of depression.  The record also 
does not support Dr. A.'s assessment that alcohol abuse and 
gambling addiction are no longer a significant factor.  As 
noted, the record contains evidence of several admission 
reports in the preceding "couple of years" that demonstrate 
that Dr. A.'s assessment in this regard is unsupported by the 
facts.  

Thus, for the foregoing reasons, the Board finds that the 
assessment of the February 2004 examiner that the veteran's 
depression is related to his current patterns of alcohol 
abuse and pathological gambling, not to his military service, 
is of greater weight than the opinion of Dr. A., which is not 
supported by the evidence of record.  The result of this is 
that there is no persuasive medical evidence of a nexus 
between the veteran's current depressive disorder and his 
military service.  The evidence weighs against such a nexus.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current depression is not traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


